Citation Nr: 0117450	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The Board observes that the issue of entitlement to service 
connection for lumbosacral strain was originally prepared for 
appellate review.  The RO granted service connection for this 
disability in an October 1999 rating decision; therefore, 
that issue is no longer before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no evidence of a current right knee 
disability related to active service.

3.  The record contains no evidence of a current right elbow 
disability related to active service.

4.  The record contains no evidence of a current left ankle 
disability related to active service.



CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303 (2000).  

2.  A right elbow disability was not incurred in or 
aggravated by active service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).  

3.  A left ankle disability was not incurred in or aggravated 
by active service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the claimant).  

The Board finds that the veteran was provided adequate notice 
and assistance as to the evidence needed to substantiate his 
claims.  The veteran was notified by rating decision and 
statement of the case of the evidence needed to support his 
claims.  He was afforded a VA examination and the RO reviewed 
the service medical records.  The veteran reported no medical 
treatment following his discharge from service, so additional 
medical records could not be obtained.  The veteran was also 
offered the opportunity to submit additional evidence in 
support of his claim and to testify at a personal hearing.  
In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claims, and the Board 
will proceed with appellate disposition on the merits.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The veteran's service medical records show that, in June 
1991, he reported that he had knee problems while in the 
Persian Gulf.  During an examination in January 1997, the 
veteran complained of bilateral knee pain, with no specific 
trauma or swelling.  In September 1997, the veteran 
complained of knee pain after kneeling.  The physical 
examination was negative and he was assessed with 
inflammation of synovium.  In December 1997, the veteran 
reported right knee pain located on the outside of the knee.  
It had occurred transiently for the past three months.  The 
physical evaluation was entirely negative except for mild 
iliotibial tenderness.  The veteran was assessed with 
iliotibial bone friction syndrome.  During the retirement 
examination of March 1998, the veteran reported that both 
knees swelled at times and were tender to the touch.  No 
objective findings were made.

As to the right elbow, the veteran complained of pain in 
August 1990 after hitting the elbow.  Physical examination 
found point tenderness, a full range of motion, and full 
strength.  The x-ray report was negative and the veteran was 
assessed with a bruised right elbow.  An x-ray performed in 
August 1992 identified a small bone spur off of the 
olecranon, and was otherwise normal.  The veteran again 
bruised his right elbow in May 1994 when he fell down.

In July 1994, the veteran reported that he had hit his right 
elbow twice in the same place.  The elbow was tender to 
palpation, with forearm tension, and had a normal range of 
motion.  The veteran was assessed with traumatic bursitis, 
right elbow.  In August 1995, the veteran reported sharp pain 
of both elbows when he placed pressure on them.  He spent a 
lot of time working at a desk.  He was assessed with 
olecranon bursitis of the left elbow.  During the retirement 
examination of March 1998, the veteran reported a history of 
a painful elbow.  No objective findings were made. 

As to the left ankle, the veteran sustained sprains in 
September 1980 and November 1981.  The x-ray reports were 
negative.  The retirement examination of March 1998 contained 
no specific complaints or objective findings.

During a VA examination in January 1999, the veteran reported 
that he felt pulling on the lateral side of the right knee 
when he did a lot of bending or stooping.  He also had some 
soreness at the end of the day.  Objective findings included 
a full range of motion, normal ligaments, popping and 
grinding with movement, and negative Lachman's and McMurray's 
tests.  As to his elbow, the veteran reported a history of 
falling on his elbows in service and receiving a Cortisone 
injection in the right elbow.  At present, he had pain of the 
right elbow with extension and when he bumped it.

As to the left ankle, the veteran stated that it became sore 
when he was on his feet for a long time, but that it did not 
limit his daily activities.  He had never used a cane or 
fallen, but he felt unstable.  He used over-the-counter 
medication once per week.  Both the elbow and the ankle 
exhibited a full range of motion.  The veteran was diagnosed 
with intermittent pain of the bilateral elbows, bilateral 
knees, and bilateral ankles, with normal x-rays and full 
range of motion for all joints.

Based upon the aforementioned evidence, the Board finds that 
a preponderance of the evidence is against a grant of service 
connection for the veteran's claimed disabilities.  While the 
record shows that the veteran had some complaints during 
active service, there is no evidence that of any current 
disability related to those complaints.  The veteran had 
problems with his knees in 1997; however, no objective 
findings, other than tenderness, were identified.  Likewise, 
the veteran had several instances of hitting his right elbow 
in service but objective findings were essentially negative 
and there was no indication of a chronic disability.  
Finally, the veteran sustained sprains of his left ankle many 
years ago but the remainder of the service medical records 
and the separation examination did not disclose the presence 
of any residual disability.

In addition, the current VA examination, including radiology 
reports and physical evaluations, made no objective findings 
of disability and diagnosed the veteran only with pain.  
However, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Accordingly, in the absence of any 
current disabilities, the appeal must be denied.



ORDER

Service connection for a right knee disability is denied.

Service connection for a right elbow disability is denied.

Service connection for a left ankle disability is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

